                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                      *
                                               *
                v.                             *               Criminal No. 1:17-cr-10243-IT-1
                                               *
CHRISTOPHER CONDRON,                           *
                                               *
                Defendant.                     *

                                 AMENDED PRETRIAL ORDER
                                      December 5, 2019
TALWANI, D.J.

        The court having allowed the Joint Motion to Amend the Pretrial Order [#166] in light of

the rescheduled trial date, it is hereby ORDERED that:

        1.      Trial shall commence on April 27, 2020, at 9:00 a.m.

        2.      The parties shall by March 23, 2020, file proposed voir dire questions, proposed

jury instructions, and a trial brief.

        3.      Statements (as defined in 18 U.S.C. § 3500(e) and Fed. R. Crim. P. 26.2(f)) of

witnesses each party intends to call in its or his case-in-chief shall be produced by March 20,

2020.

        4.      The government shall by March 20, 2020:

                (a)     Disclose to the defendant the exculpatory information identified in Local

                        Rule 116.2 that has not been previously produced;

                (b)     Disclose to the defendant a general description (including the approximate

                        date, time, and place) of any crime, wrong, or act the government proposes

                        to offer pursuant to Fed. R. Evid. 404(b);

                (c)     Absent written objection, provide the defendant with the names and

                        addresses of witnesses the government intends to call at trial in its case-in-
                     chief. If the government subsequently forms an intent to call any other

                     witness, the government shall promptly notify the defendant of the name

                     and address of that prospective witness; and,

              (d)    Absent written objection, provide the defendant with copies of the exhibits

                     and a premarked list of exhibits the government intends to offer in its

                     case-in-chief. If the government subsequently decides to offer any

                     additional exhibit in its case-in-chief, the government shall promptly

                     provide the defendant with a copy of the exhibit and a supplemental

                     exhibit list.

       5.     Any further motions in limine, if any, shall be filed with supporting memoranda

by March 23, 2020. Responses to any motion in limine shall be filed by April 6, 2020.

       6.     The defendant shall by April 20, 2020:

              (a)    Absent written objection, provide the government with the names and

                     addresses of the witnesses the defendant intends to call in his case-in-

                     chief. If the defendant subsequently forms an intent to call any other

                     witness in his case-in-chief, he shall promptly notify the government of

                     the name and address of that witness; and,

              (b)    Absent written objection, provide the government with copies of the

                     exhibits and a premarked list of the exhibits the defendant intends to offer

                     in his case-in-chief. If the defendant subsequently decides to offer any

                     additional exhibits in his case-in-chief, he shall promptly provide the

                     government with a copy of the exhibit and a supplemental exhibit list.




                                               2
7.   The parties shall by April 20, 2020:

        (a)     File a written stipulation of any facts that they agree are not in dispute;

        (b)     File a list of all witnesses they may call at trial to be read to the jury

                during voir dire;

        (c)     File a joint exhibit list of all exhibits that a party may offer at trial,

                identified and marked by a single sequence of numbers, regardless of

                which party is the proponent of an exhibit, with gaps as necessary to

                reflect any documents the parties no longer may offer at trial, and

                including notation as to those items the party expects to offer and those

                it may offer if the need arises, and noting as to each document whether

                the opposing party: (1) objects to the document; (2) may object to the

                document and reserves its position on the issue at this time; or (3) has

                no objection to the document. The list shall be filed in the form of the

                chart in attached Appendix A, with notations regarding objections set

                forth in column 5, and columns 6 and 7 and 8 left blank;

        (d)     Provide the court with a disc containing courtesy copies of all exhibits,

                numbered according to the single sequence agreed on by the parties.

                The exhibits shall be pre-marked with exhibit stickers containing the

                numbering set forth in the joint list of all exhibits, and should have all

                prior exhibit numbers, exhibit stickers, or other numbering removed;

        (e)     File any objections to the other party’s proposed voir dire questions

                and jury instructions.

8.   A hearing on Motions in Limine shall be held on April 10, 2020, at 2:15 p.m.



                                         3
      9.    The Final Pretrial Conference shall be held on April 20, 2020, at 2:00 p.m.

NOTE: IF THE COURT RESCHEDULES THE TRIAL, ALL SUBMISSION DATES IN
THIS ORDER REMAIN IN EFFECT UNLESS COUNSEL FILE A MOTION SEEKING
LEAVE OF COURT TO MODIFY THEM TO SPECIFICALLY DESIGNATED DATES.


Date: December 5, 2019                           /s/Indira Talwani
                                                 United States District Judge




                                     APPENDIX A

                                            4
                               (leave columns 6-8 blank)
          USE THIS FORMAT FOR PREPARATION OF THE EXHIBIT LIST:
      1             2          3              4              5          6   7   8
   Exhibit        Briefly    Party      Does party         Does
 Number for      Describe   Offering     expect to     opposing side
Identification              Exhibit    offer exhibit      object,
                                       or may offer     reserve, or
                                          if need        have no
                                          arises?       objection?




                               SAMPLE EXHIBIT LIST
      1             2           3           4           5               6   7   8
   Exhibit        Briefly    Party    Does party      Does
 Number for      Describe   Offering   expect to  opposing side
Identification              Exhibit offer exhibit    object,
                                     or may offer  reserve, or
                                        if need     have no
                                        arises?    objection?


      1          Hospital     Pl.         Offer        No objection
                  record
                 1/2/2013
      2          Photo of     Def.        Offer        Reserved until
                 accident                                  trial
                   scene
      3           Police      Pl.       May offer        Objection
                  report




                                           5
